            Case 1:17-cv-00148-SPB Document 80 Filed 07/02/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                )
              Plaintiff,                       )
v.                                             )
                                               )
PENNSYLVANIA SOLDIERS’                         )
AND SAILORS’ HOME, et al.,                     ) C.A. No. 17-148 Erie
                                               )
                       Defendants.             ) District Judge Susan Paradise Baxter




       PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Plaintiff Nancy E. Lewen, pro se, submits this motion pursuant to Rule 37(a)(3)(B)(iv) of

the Federal Rules of Civil Procedure, to compel Defendant Commandant Barbara Raymond to

produce documents responsive to Plaintiff’s requests for the production of documents. Plaintiff has

conferred in good faith with attorneys for the Defendant and attempted to narrow the scope of the

issues before this Court. After the telephonic meeting held on April 30, 2019, Plaintiff requested

the following discovery material:

       1)       The attendance and performance records of Barry J. Blasic, LPN during his time of

employment at PSSH. The purpose of the request is to provide evidence that Blasic’s attendance

and performance issues began prior to the Plaintiff’s behavior towards him and were most likely

caused by factors and persons other than the Plaintiff.

       2)       All email correspondence between Barry J. Blasic, LPN to PSSH administrators,

supervisors, human resource officers, supervisors, Director of Nurses or Assistant Director of

Nurses during his time of employment that were on the subject of insufficient staffing issues or

patient quality of care issues or workplace safety issues. The purpose of the request is to provide
            Case 1:17-cv-00148-SPB Document 80 Filed 07/02/19 Page 2 of 3



evidence that prior to becoming the “star witness” for Defendant Raymond, Blasic frequently

complained about staffing issues, patient quality of care issues and workplace safety issues.

       3)       Metadata in the form of statistical data analysis, a pie chart, bar graph, etc. using a

standard statistical analysis software program such as SPSS, showing the Plaintiff’s non work

related computer/internet/email usage as compared to all other PSSH employees during the time of

the Plaintiff’s employment at PSSH. The purpose of the request is to show the extent of the

disparate treatment towards the Plaintiff.

       4)       A deposition taken from Barry Blasic LPN by the Attorney General's office in Erie.

Blasic left employment with PSSH in late 2016. The purpose of the request is to determine if

Blasic was coerced by Defendant Raymond to testify against the Plaintiff as the “star witness” to

save his own job, which was in jeopardy due to his excessive absenteeism and performance issues.

       5)       Depositions from Kenneth Langford, evening shift RN Supervisor, and Thomas

Buchleitner, former Deputy Commandant who was terminated by Defendant Raymond in 2016.

The purpose of the request is regarding an incident involving a patient's fractured femur, "Mr. W."

which happened on Blasic's 12 hour shift on Unit B on or about Christmas 2015.

       6)       A deposition from Deborah Cubero, daytime RN Supervisor, and Raymond

Hamm, night shift RN Supervisor. The purpose of the request is regarding the workplace violence

incident when Cubero screamed at the Plaintiff, then immediately apologized and alleged that it

was due to the stress level in the workplace, an event which was witnessed by Hamm.

       7)       A Deposition from Kristy Kenna, RN. The purpose of the request is to question

her regarding the Plaintiff’s first night of orientation at PSSH, wherein Kenna screamed at the

Plaintiff and started crying over working short staffed and having to orientate another new nurse.
          Case 1:17-cv-00148-SPB Document 80 Filed 07/02/19 Page 3 of 3



       Defendant did not comply with the discovery requests, nor did Defendant’s attorneys offer

any meet-and-confer discussion, or follow-up communications, or cite any legal authority for not

complying with the Plaintiff’s request. Throughout the history of this case, and the state

government agency administrative legal proceedings which preceded this case, the Plaintiff’s

attempts to narrow the relevant issues through discovery of documents has proved unavailing.

Plaintiff now seeks the Court’s consideration of this motion and an ORDER compelling the

Defendant to comply with discovery to help narrow the issues and clarify the facts.

       For the reasons stated above, the Plaintiff asks the Court to compel Defendant

Commandant Barbara Raymond to produce documents responsive to Plaintiffs’ requests.



Respectfully Submitted,



/s/ Nancy E. Lewen                                   July 2, 2019
150 Chad Brown Street
Providence, RI 02908
